DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Burkard et al. (US Pub. No. 2013/0191360 A1).
In respect to Claim 1, Burkard teaches:
a system, comprising: a network interface configured to receive an identifier associated with a page request; (Burkard teaches [0042] reception of the URL, wherein the URL is an identifier associated with a page request.)
a processor coupled to the network interface and configured to: obtain publisher content that corresponds to the identifier; (Burkard teaches [0021] content corresponding to a web page.)
determine dynamically a content element that is associated with a target group with which the page request is associated; 
generate an at least partially pre-rendered page that incorporates corresponding code to include content associated with the dynamically determined content element along with the publisher content; (Burkard teaches [0042] generation of a pre-rendered page corresponding to the URL.)
and provide the at least partially pre-rendered page in response to the page request (Burkard teaches [0042] providing the pre-rendered page.)
As per Claim 2, Burkard teaches:
wherein the processor is configured to generate the at least partially pre-rendered page in response to receiving the identifier (Burkard teaches [0042] generation of a pre-rendered page corresponding to the URL.)
As per Claim 3, Burkard teaches:
wherein the dynamically determined content element is incorporated into the at least partially pre-rendered page in place of a tag that corresponds to the content included in a page associated with the page request (Burkard teaches [0054, 0060] an advertisement that is associated with particular users.)
As per Claim 4, Burkard teaches:
wherein the identifier is a uniform resource locator associated with a page associated with the page request (Burkard teaches [0042] reception of the URL, wherein the URL is an identifier associated with a page request.)
As per Claim 5, Burkard teaches:
wherein the processor is further configured to: determine one or more tags included in a page associated with the page request; obtain code to produce corresponding content associated with the one or more tags; and incorporate the code to produce the corresponding content associated with the one or more tags into a template associated with the page to generate the at least partially pre-rendered page (Burkard [0008])
As per Claim 6, Burkard teaches:
wherein the processor is further configured to: determine one or more tags included in a page associated with the page request, wherein the one or more tags include one or more JavaScript-based calls to one or more remote servers; obtain code to produce corresponding content associated with the one or more tags; and incorporate the code to produce the corresponding content associated with the one or more tags into a template associated with the page to generate the at least partially pre-rendered page (Burkard [0022])
As per Claim 7, Burkard teaches:
wherein the processor is further configured to: determine one or more tags included in a page associated with the page request, wherein the one or more tags include one or more JavaScript-based calls to one or more remote servers, wherein one of the remote servers is a third party content provider; obtain code to produce corresponding content associated with the one or more tags; and incorporate the code to produce the corresponding content associated with the one or more tags into a template associated with the page to generate the at least partially pre-rendered page (Burkard [0022])
As per Claim 8, Burkard teaches:
wherein the processor is further configured to: determine one or more tags included in a page associated with the page request, wherein the one or more tags include one or more JavaScript-based calls to one or more remote servers, wherein one of the remote servers is a third party verification provider; obtain code to produce corresponding content associated with the one or more tags; and incorporate the code to produce the corresponding content associated with the one or more tags into a template associated with the page to generate the at least partially pre-rendered page (Burkard [0022])
As per Claim 9, Burkard teaches:
wherein the processor is further configured to: analyze one or more tags included in a page associated with the page request; determine a set of extra tags of the one or more tags; remove the set of extra tags from a template associated with the page; and generate the at least partially pre-rendered page based on the template associated with the page (Burkard [0008, 0022, 0046])
As per Claim 10, Burkard teaches:
wherein the processor is further configured to provide an indication to a third party verification provider, wherein the indication indicates that the provided at least partially pre-rendered page includes content associated with a particular content provider (Burkard [0031])
As per Claim 11, Burkard teaches:
wherein the identifier associated with the page request includes at least one of an IP address associated with a client device, location data associated with the client device, a time of day, a device identifier associated with the client device, or a cookie associated with the client device (Burkard teaches [0042] reception of the URL, wherein the URL is an identifier associated with a page request.)

wherein the processor is further configured to determine whether a response time from an ad provider associated with the dynamically determined content element is less than a response time threshold (Burkard [0046])
As per Claim 13, Burkard teaches:
wherein in response to determining that the response time from the ad provider associated with the dynamically determined content element is less than the response time threshold, the processor is configured to obtain from the ad provider associated with the dynamically determined content element the corresponding code to produce content associated with the dynamically determined content element (Burkard [0047])
As per Claim 14, Burkard teaches:
wherein in response to determining that the response time from the ad provider associated with the dynamically determined content element is not less than the response time threshold, the processor is configured to include alternative content element from a different provider in place of the dynamically determined content element (Burkard [0047])
As per Claim 15, Burkard teaches:
wherein to generate the at least partially pre-rendered page, the processor is configured to: determine the one or more tags included in a page associated with the page request, wherein the one or more tags include one or more function calls for content from one or more remote servers; and remove one or more non-ad tags of the one or more determined tags from the page (Burkard [0035])

Claims 16-19 are the method claims corresponding to system claims 1-2 & 4-5, therefore are rejected for the same reasons noted previously.

Claim 20 is the media claim corresponding to system claim 1, therefore is rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 8, 2022